TOM GRAY, Chief Justice,
dissenting.
I agree that a total change of direction is needed from the original judgment affirming the trial court’s decision. Thus, I agree with the new judgment to the extent that it reverses the trial court’s 2003 order which set aside the 2000 judgment. I continue to believe, however, that the proper disposition thereafter is dismissal for want of jurisdiction. In re N.L.A., No. 10-03-00202-CV, 2005 WL 3005597, 2005 Tex.App. LEXIS 9438, *7-41 (Tex.App.Waco Nov. 9, 2005, no pet. h.) (Gray, C.J., dissenting). Accordingly, I must still dissent to the Opinion on Rehearing and judgment remanding the case for further proceedings.